ACCEPTED
                                                                                               14-15-00314-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                           6/2/2015 1:33:54 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK




                                                                             FILED IN
                                                                      14th COURT OF APPEALS
                                      BOB WORTHAM                        HOUSTON, TEXAS
CORY J. H. CRENSHAW                CRIMINAL DISTRICT ATTORNEY          6/2/2015 1:33:54 PM
                                                                                  PAT KNAUTH
    First Assistant                                                             Executive Assistant
                                      Jefferson County Courthouse     CHRISTOPHER A. PRINE
   ASHLEY CHASE                        1085 Pearl Street, 3rd Floor            Clerk
                                                                            KATHLEEN    M. KENNEDY
    Criminal Chief                      Beaumont, Texas 77701                      Civil Chief
                                             (409) 835-8550
 WAYLN THOMPSON                            FAX (409) 784-5893                    RANDI KING
    Appellate Chief                                                               Family Chief

   GARY REAVES                                                               JAMES ARCENEAUX
    Public Integrity                                                            Chief Investigator



         June 2, 2015

         Chris Prine
         Fourteenth Court of Appeals
         301 Fannin, Suite 245
         Houston, Texas 77002

                   Re:   Ronnie Thibodeaux
                         Docket No. 12-13923 / Appeal No. 14-15-00314-CR

         To The Honorable Court of Appeals:

               After having read the complete record, the State waives its right to
         answer the Appellant’s Anders Brief. The State may respond to any
         supplemental or additional briefs filed by Appellant in this appeal.

               The State notes that the trial court orally pronounced that Applicants
         sentence in Cause #12-13923 would run consecutive to 10-year sentences in
         Cause #12-14944 and Cause #15-21315. The judgment in Cause #12-13923
         does not follow through on that oral pronouncement of consecutive
         sentencing.
       Appellate Courts have authority to modify / correct a judgment.
However, an issue exists regarding the commingling of proceedings in all
three cases that likely impacts the cumlation of sentences.

Respectfully Submitted,

  /s/ Wayln G. Thompson
___________________________
Wayln G. Thompson
Assistant Criminal District Attorney
Jefferson County, Texas
(thompson@co.jefferson.tx.us)


WGT/mh

cc:   CM/RRR #7012 1010 0002 1585 3246
      Gaylyn Leon Cooper, Attorney at Law, 1104 Orleans Street,
      Beaumont, Texas 77701